Title: From Thomas Jefferson to John F. Mercer, 7 July 1802
From: Jefferson, Thomas
To: Mercer, John F.


          
            Dear Sir
            Washington July 7. 1802.
          
          Altho’ your letter, which this acknoleges, was written so long ago as the 5th. Ult. I have not in the mean time been inattentive to it’s contents.
          By the act of Congress of May 1. which I now inclose, you will percieve that the interest of the 200,000. D. borrowed by the Commissioners of Washington on the guaranty of Congress, is directed to be paid by a sale of the lots, which have never yet been sold; with a proviso that if a sufficient number cannot be sold without an unwarrantable sacrifice of the property, paiment shall be made out of the treasury. time was necessary for this experiment. it has been tried, and a sale found impracticable for prices warranted. by a due regard to the ultimate security of the US. the Secretary of the Treasury is therefore now occupied in remitting this interest according to your desire.
          With respect to the 50,000. D. borrowed by the Commissioners, not under guaranty of the US. Congress has authorised the paiment of principal and interest on the 1st. day of November next: for which purpose the lots liable to be resold, are to be re-sold for whatever they will bring, to the amount of the debt; and, if there be a deficiency, it is to be paid out of the Treasury of the US. a list of such lots is accordingly made out, and they are advertised for sale; and the line of conduct will be observed which the law has prescribed.
          Accept assurances of my sincere friendship & high consideration.
          
            Th: Jefferson
          
        